Title: Adams’ Minutes of the Trial: Barnstable Inferior Court, April 1767
From: Adams, John
To: 


      Cotton vs. Nye
       Hovey. Certificate.
       Benja. Fessenden. Bassetts Shop. Lying Papers. Set their Names to it.
       Deacon. Forster. Signd the Certificate, &c.
       Dr. Smith. Cotton said in Barbers Shop that he had a Certificate from Committee to prove Nye a Lyar. Understood that it was agreed and to be destroyd.
       
       John Jennings. False lying Paper, which you made yourself, and forgd their Names to it.
       Prince Tupper. A False lying Paper. Had stolen it or forgd it. Might as well do it as to put Turners Name to it. Annual Meeting, had been reading several Papers.
       Nathl. Bassett. Cotton said he had read a Certificate about Nyes lying.
       Mathias Ellis. Whether he stole that, or made another just like it he could not tell.
       Nehemiah Webb. Made out of his own Head. Had stolen it or forged it, as he did some other. Mr. Spooners Name.
       Paine. Wherever Words tend to the slander of a Mans Reputation I shall be for maintaining an Action to preserve the Peace.
       Court of Law a substitute in the Place of Passion.
      